Citation Nr: 0624321	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  96-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability manifested by sleep problems, loss of 
concentration, depression, and night sweats, claimed to be 
the result of an undiagnosed illness.

2. Entitlement to service connection for a cardiovascular 
disorder manifested by chest pain, dizziness, and elevated 
blood pressure readings, claimed to be the result of an 
undiagnosed illness.

3. Entitlement to service connection for a dermatological 
disorder manifested by a skin rash and hair loss, claimed to 
be the result of an undiagnosed illness.

4. Entitlement to service connection for headaches, claimed 
to be the result of an undiagnosed illness.

5. Entitlement to service connection for a visual disorder 
manifested by blurred vision, eye pain, and sensitivity to 
light, claimed to be the result of an undiagnosed illness.

6. Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea, claimed to be the result of an 
undiagnosed illness.

7. Entitlement to service connection for an orthopedic 
disability manifested by muscular and joint pain (to include 
jaw pain), claimed to be the result of an undiagnosed 
illness.

8. Entitlement to service connection for a respiratory 
disorder manifested by breathing problems, claimed to be the 
result of an undiagnosed illness.

9. Entitlement to service connection for an ear disorder 
manifested by pain, claimed to be the result of an 
undiagnosed illness.

10. Entitlement to service connection for a genitourinary 
disorder manifested by a urinary tract infection, claimed to 
be the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Juan Jose Nolla-Acosta, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active military duty from January 1988 
to October 1991. During that time, and specifically between 
December 1990 and April 1991, the veteran participated in 
Operation Desert Storm/Shield.  The veteran's service 
personnel records also indicate that the veteran received the 
Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating actions.  
Specifically, by a June 1995 decision, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, denied the issues of entitlement to service 
connection for a psychiatric disorder, a cardiovascular 
disorder, a dermatological disorder, headaches, a visual 
disorder, and a gastrointestinal disorder, as well as a 
disability manifested by muscular and joint pain, all 
asserted to be the result of an undiagnosed illness.  
Additionally, by an August 1997 decision, the RO in Muskogee, 
Oklahoma, denied the issues of entitlement to service 
connection for a respiratory disorder manifested by breathing 
problems, an ear disorder manifested by pain, and as well a 
urinary tract infection, all asserted to be the result of an 
undiagnosed illness.  These issues were remanded in March 
2004 for further development.  That development having been 
completed, these claims now return for further appellate 
action.


FINDINGS OF FACT

1.  The record does not contain medical evidence showing that 
the veteran currently has a psychiatric disability that is 
related to his active military service or events therein; a 
chronic disability manifested by psychiatric symptomatology 
resulting from an undiagnosed illness or a chronic 
multisymptom illness was not manifested during service and is 
not currently manifested to a compensable degree.

2.  The veteran's cardiovascular complaints have been 
associated with hypertension, a diagnosed disorder that is 
not related to his active military service or events therein; 
a chronic disability manifested by cardiovascular 
symptomatology resulting from an undiagnosed illness or a 
chronic multisymptom illness was not manifested during 
service and is not currently manifested to a compensable 
degree.

3.  The veteran's skin complaints have been associated with 
folliculitis of the back, chest, and thighs, tinea cruris, 
dermatitis, and male pattern alopecia, diagnosed disorders 
that are not related to his active military service or events 
therein; a chronic disability manifested by a dermatological 
symptomatology resulting from an undiagnosed illness or a 
chronic multisymptom illness was not manifested during 
service and is not currently manifested to a compensable 
degree.  

4.  The veteran has been diagnosed with tension headaches; 
that are not related to his active military service or events 
therein.  

5.  The veteran's eye complaints have been associated with 
pingueculum, a diagnosed disorder that are not related to his 
active military service or events therein; a chronic 
disability manifested by eye symptomatology resulting from an 
undiagnosed illness or a chronic multisymptom illness was not 
manifested during service and is not currently manifested to 
a compensable degree.  

6.  The veteran's gastrointestinal complaints have been 
associated with tubular adenoma and status post polyp 
removal, diagnosed disorders that are not related to his 
active military service or events therein; a chronic 
disability manifested by a gastrointestinal symptomatology 
resulting from an undiagnosed illness or a chronic 
multisymptom illness was not manifested during service and is 
not currently manifested to a compensable degree.  

7.  The veteran does not have a chronic disability manifested 
by muscular and joint pain that is related to his active 
military service or events therein; a chronic disability 
manifested by a muscular and joint symptomatology resulting 
from an undiagnosed illness or a chronic multisymptom illness 
was not manifested during service and is not currently 
manifested to a compensable degree.  

8.  The veteran does not have a chronic respiratory 
disability that is related to his active military service or 
events therein; a chronic disability manifested by a 
respiratory symptomatology resulting from an undiagnosed 
illness or a chronic multisymptom illness was not manifested 
during service and is not currently manifested to a 
compensable degree.  

9.  The veteran does not have an ear disability that is 
related to his active military service or events therein; a 
chronic disability manifested by ear symptomatology resulting 
from an undiagnosed illness or a chronic multisymptom illness 
was not manifested during service and is not currently 
manifested to a compensable degree.  

10.  The veteran does not currently have a genitourinary 
disability that is related to his active military service or 
events therein; a chronic disability manifested by a 
genitourinary symptomatology resulting from an undiagnosed 
illness or a chronic multisymptom illness was not manifested 
during service and is not currently manifested to a 
compensable degree.  


CONCLUSION OF LAW

1.  A psychiatric disability is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

2.  A cardiovascular disability is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3.  A dermatological disorder is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

4.  Headaches are not the result of an undiagnosed illness 
for compensation purposes and was not otherwise incurred or 
aggravated in service.  38 U.S.C.A. § 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

5.  A visual disorder is not the result of an undiagnosed 
illness for compensation purposes and was not otherwise 
incurred or aggravated in service.  38 U.S.C.A. § 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

6.  A gastrointestinal disorder is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

7.  An orthopedic disorder is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

8.  A respiratory disorder is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

9.  An ear disorder is not the result of an undiagnosed 
illness for compensation purposes and was not otherwise 
incurred or aggravated in service.  38 U.S.C.A. § 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

10.  A genitourinary disorder is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. § 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in April 2004.  The 
originating agency asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
records, and reports of VA examination.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  Signs and symptoms which may be manifestations 
of undiagnosed illness include signs or symptoms involving 
fatigue, the respiratory system, and abnormal weight loss.  
38 C.F.R. § 3.317(b)(8).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disability, to include as due to an undiagnosed illness.  The 
veteran's service medical records are negative for complaints 
of, or treatment for, any psychiatric disability or 
symptomatology, and the veteran's separation report of 
medical examination from October 1991 notes that the 
veteran's psychiatric evaluation at that time was normal.  
Furthermore, the preponderance of the evidence of record does 
not indicate that the veteran currently has any psychiatric 
symptomatology.  While the veteran, in a February 1993 VA 
examination report, was found to have hypochondriasis, and in 
a March 1993 VA outpatient record, was found to have an 
adjustment disorder with chronic pain, the Board does not 
find these diagnoses to be related to a chronic disability, 
in that there is no evidence that these diagnoses lasted 6 
months or more.  Furthermore, a psychiatric consultation 
which occurred while the veteran was hospitalized in July and 
August 1994 noted no psychiatric disorders.  Also, the report 
of a March 1997 VA examination found that the veteran had no 
specific mental disorder, and no specific psychiatric 
symptomatology was noted.  Thus, while the veteran has 
reported psychiatric symptomatology, the evidence of record 
does not show that the veteran currently has a diagnosed 
psychiatric disorder, such that service connection could be 
granted on a direct basis, nor does the evidence show that 
the veteran has objective indications of chronic disability, 
including symptomatology that has lasted six months or more 
at a level at least equivalent to a finding of a 10 percent 
disability, such that service connection for a psychiatric 
disability would be warranted as due to an undiagnosed 
illness.  Therefore, the Board finds that the preponderance 
of the evidence of record is against a grant of this 
disability on either a direct basis, or as due to an 
undiagnosed illness.

The Board finds that service connection is not warranted for 
a cardiovascular disorder, to include as due to an 
undiagnosed illness.  The veteran's service medical records 
are negative for complaints of, or treatment for, any 
cardiovascular disorder.  The veteran's blood pressure 
reading upon separation from service in October 1991 was 
118/72, a normal reading.  The veteran's blood pressure 
readings from his February 1993 VA examination report were 
noted to be 155/110, and 150/105.  The veteran was diagnosed 
at that time with hypertension, not treated.  A March 1997 VA 
examination report noted the veteran to have a blood pressure 
of 150/100 and diagnosed the veteran with high blood 
pressure, de novo, not treated.  As to service connection on 
a direct basis, as the veteran's service medical records are 
negative for complaints of, or treatment for, hypertension, 
and as hypertension has not been related to his service by 
competent evidence of record, the Board finds that service 
connection for hypertension on a direct basis is not 
warranted.  As hypertension was not manifested within the 
first post service year, service connection for hypertension 
on a presumptive basis is denied.  The Board also points out 
that, as the veteran has been found to have a confirmed 
diagnosis of hypertension, and there is no objective evidence 
of other cardiovascular symptomatology, service connection is 
not warranted as due to undiagnosed illness.  Therefore, the 
Board finds that the preponderance of the evidence of record 
is against a grant of this disability on either a direct 
basis, a presumptive basis, or as due to an undiagnosed 
illness.

Service connection is not warranted for a dermatological 
disorder manifested by a skin rash and hair loss, to include 
as due to an undiagnosed illness.  In this regard the Board 
notes that the veteran's service medical records, to include 
a report of separation examination dated October 1991, are 
negative for complaints of, or treatment for, any skin 
condition, with the exception of certain scars that the 
veteran was noted to have incurred prior to entry into 
service.  A February 1993 report of VA examination did not 
note any skin problems other than scarring (that the veteran 
was noted to have prior to entry into service).  An August 
1994 report of hospitalization indicated that the veteran had 
received a dermatology consultation while hospitalized, and 
was found to have diagnoses of folliculitis and tinea cruris.  
A January 1995 private treatment record noted that the 
veteran then had a bacterial skin infection.  A March 1997 
general medical examination noted that the veteran had 
diagnoses of folliculitis and dermatitis on the back.  An 
April 1997 VA dermatological examination noted erythematous 
papules and pustules on the back, chest, abdomen, and thighs, 
erythematous, scaly, acneiform patches in the groin, and 
diffuse hair loss in the front and vertex area with no bald 
areas.  The veteran was diagnosed with chronic folliculitis 
of the back, chest, and thighs, tinea cruris, and male 
pattern alopecia (androgenetic with alopecia).  As these are 
all diagnosed skin disabilities, the Board finds that service 
connection would not be warranted as due to an undiagnosed 
illness.  As to service connection on a direct basis, the 
Board notes that the earliest evidence of record indicating 
that the veteran had any skin disability is in August 1994, 
nearly three years after the veteran's separation from 
service.  Furthermore, no evidence of record has been 
presented linking the veteran's current diagnosed skin 
conditions to service.  As the veteran did not develop a skin 
condition until nearly three years after his separation from 
service, and as no evidence has been presented linking the 
veteran's currently diagnosed skin disabilities to service, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for these 
disabilities.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for headaches, to 
include as due to undiagnosed illness.  In this regard, the 
Board notes that the veteran's service medical records, to 
include his October 1991 report of separation from service, 
are negative for complaints of, or treatment for, headaches.  
A September 1992 VA outpatient treatment record diagnosed the 
veteran with tension headaches.  A computerized tomography 
(CT) scan of the brain in February 1993 noted mild asymmetry 
in the front horns, with an otherwise essentially normal head 
scan.  A February 1993 VA general medical examination noted 
the veteran's complaints of headaches, but no objective 
pathology related to headaches was discovered on examination.  
A March 1997 VA examination report diagnosed the veteran with 
headaches, cephalea; however, that examiner noted no evidence 
of any headache pathology.  There is no evidence of record 
which links the current diagnosis of tension headaches to 
service; thus the Board finds that service connection for 
headaches is not warranted on a direct basis.  Moreover, 
headache pathology has been attributed to the diagnosis of 
tension headaches, such that service connection for headaches 
is not warranted as due to an undiagnosed illness.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of this disability on 
either a direct basis, or as due to an undiagnosed illness.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a visual 
disorder, to include as due to an undiagnosed illness.  
Initially, the Board notes that, while the veteran has 
reported problems with his eyes, a February 1993 VA 
examination report noted that the veteran's vision was 
normal.  The only objective manifestation of any eye 
disability is a pingueculum of both eyes, which was diagnosed 
in a March 1997 VA examination.  As the eye disability has 
been associated with a diagnosed disability, the Board finds 
that service connection cannot be granted for an undiagnosed 
illness.  As to service connection for a pingueculum on a 
direct basis,  the Board notes that the veteran's service 
medical records are negative for complaints of, or treatment 
for, any eye symptomatology, and the veteran did not receive 
a diagnosis of pingueculum until March 1997, over five years 
after the veteran's separation from service.  As the veteran 
had no eye disability or symptomatology in service, and as 
the veteran did not develop any eye disability until many 
years after his separation from service, the Board finds that 
service connection for a visual disorder is also not 
warranted on a direct basis.  Therefore, the Board finds that 
the preponderance of the evidence of record is against a 
grant of this disability on either a direct basis, or as due 
to an undiagnosed illness.

Service connection is not warranted for a gastrointestinal 
disorder manifested by nausea, to include as due to 
undiagnosed illness.  Initially, the Board notes that the 
veteran's service medical records, to include the October 
1991 report of his separation examination, are negative for 
complaints of, or treatment for, any gastrointestinal 
condition.  A September 1992 GI series with fluoroscopy was 
essentially negative.  A February 1993 VA examination did not 
note any gastrointestinal problems.  An August 1994 report of 
hospitalization noted that the veteran was found at that time 
to have a tubular adenoma of the transverse colon and polyps 
in the transverse and descending colon with mild to moderate 
focal chronic and acute inflammation.  A January 1995 report 
of an upper GI series and SBS was negative for any relevant 
findings.  A March 1997 report of VA examination was also 
negative for any findings, although it did note that the 
veteran was status post excision of multiple colonic polyps.  
As the veteran has a diagnosis of tubular adenoma and status 
post polyp removal, these disabilities could not be granted 
service connection as due to an undiagnosed illness.  As 
these disabilities did not first manifest until three years 
after the veteran's separation from service, and as there has 
been no evidence presented linking them to service, service 
connection is not warranted for these disabilities as 
directly related to service.  As this is the only objective 
gastrointestinal finding in the veteran's claims file, the 
Board finds there are no other objective manifestations of 
any other gastrointestinal findings on which to base the 
veteran's claim.  Therefore, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a gastrointestinal disorder, to 
include as due to an undiagnosed illness.

The Board finds that service connection is not warranted for 
an orthopedic disability manifested by muscular and joint 
pain (to include jaw pain).  While the veteran had several 
incidents of musculoskeletal pain in service, to include a 
November 1988 outpatient treatment report in which the 
veteran was noted to have musculoskeletal pain secondary to 
an automobile accident, the report of the veteran's 
separation examination in October 1991 found the veteran to 
have no orthopedic complaints or disabilities.  An August 
1992 report of VA outpatient treatment indicated that the 
veteran reported arthralgias.  A February 2003 report of VA 
examination noted that the veteran reported arthralgias in 
all joints and fingers, however, no atrophy, hypertropic, or 
joint limitation was noted, and there were no pathologic 
findings in the veteran's musculoskeletal system.  

A private bone survey scan conducted in February 1994 was 
essentially normal, with no significant degenerative changes 
identified.  An August 1994 report of hospitalization summary 
noted that the veteran complained of multiple muscle and 
joint aches all over his body; however a "work up" 
conducted at that time failed to uncover any objective 
symptomatology related to these complaints.  A March 1997 
general medical VA examination noted pain in the finger 
joints, which were found to be tender to palpation, and pain 
in the knee joints, as well as back pain and generalized 
fibromyalgias; and diagnosed the veteran with fibromyalgias 
and chronic fatigue at that time.  However, several VA 
examinations specifically pertaining to chronic fatigue and 
fibromyalgia, dated June 2000, noted that the veteran did not 
have diagnoses of chronic fatigue and fibromyalgia, and 
specifically indicated that the veteran had full range of 
motion of upper and lower extremities, no atrophy of the 
upper and lower extremities, normal muscle strength in the 
upper and lower extremities, no pathological reflexes, and a 
normal gait cycle.  No trigger points or tender points were 
found.  There was no swelling, edema, redness, or tenderness 
in any joints in the upper and lower extremities.  It was 
also noted that an arthritis bone survey was ordered.  

As to service connection on a direct basis, there is no 
evidence of record which links the veteran's current muscle 
and joint pains to service, and the veteran currently has no 
diagnosed disability related to these complaints; thus the 
Board finds that service connection for an orthopedic 
disability manifested by muscle and joint pain is not 
warranted on a direct basis.  Finally, the Board finds that 
the evidence does not show that the veteran has objective 
indications of chronic disability, including symptomatology 
that has lasted six months or more at a level at least 
equivalent to a finding of a 10 percent disability, such that 
service connection for an orthopedic disability manifested by 
muscle and joint pain would be warranted as due to an 
undiagnosed illness.  In this regard, the Board particularly 
notes the recent findings contained in the reports of the 
veteran's June 2000 VA examinations, which reflects no 
objective orthopedic symptomatology.  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a grant of this disability on either a direct basis, 
or as due to an undiagnosed illness.

Service connection is not warranted for a respiratory 
disorder manifested by breathing problems, to include as 
related to an undiagnosed illness.  Service medical records 
are negative for chronic respiratory disability, and the 
veteran's October 1991 separation examination report found 
the veteran's lungs and chest to be normal.  A September 1992 
X-ray of the veteran's chest was essentially negative.  A 
February 1993 VA general medical examination noted that the 
veteran's lungs were clear to auscultation and percussion.  
February 1993 X-rays of the veteran's chest were normal.  A 
discharge summary from a VA  hospital dated August 1994 
appeared to diagnose the veteran with asthma; however, this 
diagnosis appears to be based on the reported history of the 
veteran, as the veteran was not treated at that, or any other 
time, for asthma.  An April 1997 VA examination report noted 
that the veteran had no evidence of significant pulmonary 
pathology.  As the veteran does not, at any time, appear to 
have been seen medically for complaints of, or treatment for, 
any respiratory disorder manifested by breathing problems, 
and there is no objective evidence of record showing that the 
veteran has breathing problems, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran does not currently have a respiratory disorder 
manifested by breathing problems, either directly related to 
service or as due to an undiagnosed illness.

There is no basis to grant service connection for an ear 
disorder manifested by pain, to include as secondary to an 
undiagnosed illness.  In this regard, while the veteran has 
claimed ear pain, the veteran's service and post service 
medical records are completely negative for complaints of, or 
treatment for, any ear pain.  A February 1993 VA examination 
report specifically noted that the veteran's ears were 
normal.  The veteran does not himself report having ear pain 
in either a February 1993 or March 1997 general medical 
examination.  As the veteran does not, at any time, appear to 
have been seen medically for complaints of, or treatment for, 
any ear disorder manifested by pain, and there is no 
objective evidence of record showing that the veteran has an 
ear disorder, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not 
currently have an ear disorder manifested by pain, either 
directly related to service or as due to an undiagnosed 
illness.

Service connection is not warranted for a genitourinary 
disorder manifested by a urinary tract infection, to include 
as secondary to an undiagnosed illness.  The veteran's 
service medical records are negative for complaints of, or 
treatment for, any genitourinary disorder, to include a 
urinary tract infection.  Likewise, none of the veteran's 
subsequent treatment at VA medical facilities, or the 
veteran's subsequent VA examination reports, note any 
findings related to a genitourinary disorder.  The only 
evidence of record pertaining to this disability are records 
from a private doctor, Dr. Hyman, particularly letters dated 
May 1994 and November 1995, who noted a large amount of 
bacteria in the veteran's urine, from a "urine sediment" 
test.   The examiner noted that he treated the veteran with 
some improvement, but did not think this infection had 
completely cleared.  The report of the veteran's March 1997 
VA general medical examination was normal, specifically 
noting that there was no urinary tract pathologic evidence.  

As to service connection for a urinary tract infection; the 
Board finds that, as this is a diagnosed disability, service 
connection for this disability cannot be granted as due to 
undiagnosed illness.  As to service connection on a direct 
basis, the Board notes that there is no evidence dated any 
earlier than May 1994, nearly three years after the veteran's 
separation from service, which indicates that the veteran had 
a urinary tract infection.  Therefore, as this disability did 
not manifest until several years after service, and as the 
most recent VA examination did not note any urinary tract 
infection, the Board finds that this one occurrence of a 
urinary tract infection, after service, which appears to have 
resolved, is acute and transitory and unrelated to service.  
Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for a urinary tract infection as directly related to service.  
As this is the only genitourinary finding in the veteran's 
claims file, the Board finds there are no other objective 
manifestations of any other genitourinary disorder on which 
to base the veteran's claim.  Therefore, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for a genitourinary disorder, to 
include as due to an undiagnosed illness.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability manifested by sleep problems, loss of 
concentration, depression, and night sweats, claimed to be 
the result of an undiagnosed illness is denied.

Entitlement to service connection for a cardiovascular 
disorder manifested by chest pain, dizziness, and elevated 
blood pressure readings, claimed to be the result of an 
undiagnosed illness is denied.

Entitlement to service connection for a dermatological 
disorder manifested by a skin rash and hair loss, claimed to 
be the result of an undiagnosed illness is denied.

Entitlement to service connection for headaches, claimed to 
be the result of an undiagnosed illness is denied.

Entitlement to service connection for a visual disorder 
manifested by blurred vision, eye pain, and sensitivity to 
light, claimed to be the result of an undiagnosed illness is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea, claimed to be the result of an 
undiagnosed illness is denied.

Entitlement to service connection for an orthopedic 
disability manifested by muscular and joint pain (to include 
jaw pain), claimed to be the result of an undiagnosed illness 
is denied.

Entitlement to service connection for a respiratory disorder 
manifested by breathing problems, claimed to be the result of 
an undiagnosed illness is denied.

Entitlement to service connection for an ear disorder 
manifested by pain, claimed to be the result of an 
undiagnosed illness is denied.

Entitlement to service connection for a genitourinary 
disorder manifested by a urinary tract infection, claimed to 
be the result of an undiagnosed illness is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


